FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 16 November 2017 are acceptable.  

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 41, it is unclear if “a bushing” in line 3 refers to the single ultra-bushing now recited in claim 35, upon which said claim depends, or to a different bushing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35, 37, 40, 42, 43, 48, 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach).
Regarding claim 35, Cook discloses a separator for the centrifugal processing of a flowable product, the separator comprising: a rotating system with at least one rotatable drum 13 delimiting a centrifugal chamber; and at least one drive spindle 29 configured to rotate or drive the drum, a non-rotatable housing 12, 15, 57, 58, and/or 59 at least surrounding the drum; a bearing device 38 and/or 39 configured for mounting the drive spindle in a bearing receiving housing 33, wherein the bearing device is arranged or configured on the non-rotatable housing, a support arrangement 36 and/or 37 between an outer circumference of the bearing device and an inner circumference of the bearing receiving housing, wherein the support arrangement is configured to provide 
DE 19813436 discloses wherein the bearing device 14 and/or 15 and support arrangement 12, 16 and/or 17 are arranged at a lower end of the drive spindle 8, wherein the drive spindle is vertically supported exclusively by the bearing device and support arrangement (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Cook with the location of the bearing device and support arrangement for the purpose of connecting the centrifuge shaft and motor shaft and allow a limited axial misalignment between them (Abstract).
Regarding claim 37, Cook discloses wherein the non-rotatable housing has at least one housing lower section 15 and a housing upper section 12 to which a covering ring body 57, 58 and/or 59 is secured.
Regarding claim 40, Cook discloses wherein the drum is mounted on an upper end of the drive spindle and connected thereto in a non-rotational manner (Fig. 1).
Regarding claim 42, Cook discloses wherein the bearing receiving housing 33 is fixed using one or a plurality of screw bolts 82 to the housing lower section 15.
Regarding claim 43, Cook discloses wherein the bearing device for mounting the drive spindle is arranged within the bearing receiving housing and the bearing device has a single bearing or two or more bearings 38 and/or 39.
Regarding claim 48, Cook discloses wherein the drive spindle 29 projects vertically downwards from the non-rotatable housing 12, 15, 57, 58, and/or 59 and/or with the bearing receiving housing 33 and transmission of a driving torque to the drive spindle occurs in this region 31.
Regarding claim 49, Cook discloses wherein the drive spindle 29 is driven by a belt pulley 31 and a continuous belt drive 53 is connected to the drive spindle in a non-rotatable manner.
Regarding claim 50, Cook discloses wherein a drive belt 54 of the continuous belt drive lies vertically at a height of the bearing device 37 in the drive housing 23.

Claims 35, 40, 42, 43, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach).
Regarding claim 35, Mackel et al. discloses a separator for the centrifugal processing of a flowable product, the separator comprising: a rotating system with at least one rotatable drum 2 delimiting a centrifugal chamber; and at least one drive spindle 5 configured to rotate or drive the drum, a non-rotatable housing 3 and/or 4 at least surrounding the drum; a bearing device 6 configured for mounting the drive spindle in a bearing receiving housing 9, wherein the bearing device is arranged or configured on the non-rotatable housing, a support arrangement 8’, 8’’, 8’’’ between an outer 
DE 19813436 discloses wherein the bearing device 14 and/or 15 and support arrangement 12, 16 and/or 17 are arranged at a lower end of the drive spindle 8, wherein the drive spindle is vertically supported exclusively by the bearing device and support arrangement (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Mackel et al. with the location of the bearing device and support arrangement for the purpose of connecting the centrifuge shaft and motor shaft and allow a limited axial misalignment between them (Abstract).
Regarding claim 40, Mackel et al. discloses wherein the drum is mounted on an upper end of the drive spindle and connected thereto in a non-rotational manner (Fig. 1).
Regarding claim 42, Mackel et al. discloses wherein the bearing receiving housing 9 is fixed using one or a plurality of screw bolts 12 to the housing lower section 4.
Regarding claim 43, Mackel et al. discloses wherein the bearing device for mounting the drive spindle is arranged within the bearing receiving housing and the bearing device has a single bearing or two or more bearings 6 and/or 7.
Regarding claim 48, Mackel et al. discloses wherein the drive spindle 5 projects vertically downwards from the non-rotatable housing 3 and/or 4 and/or with the bearing receiving housing 9 and transmission of a driving torque to the drive spindle occurs in this region 28.
Regarding claim 50, Mackel et al. discloses wherein the drive spindle is driven by a direct drive 20.


Claims 35, 36, 40, 43, 48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach).
Regarding claim 35, Karlsson discloses a separator for the centrifugal processing of a flowable product, the separator comprising: a rotating system with at least one rotatable drum 4 delimiting a centrifugal chamber; and at least one drive spindle 3 configured to rotate or drive the drum, a non-rotatable housing 2 at least surrounding the drum; a bearing device 23 configured for mounting the drive spindle in a bearing receiving housing 1, wherein the bearing device is arranged or configured on the non-rotatable housing, a support arrangement 24 between an outer circumference of the bearing device and an inner circumference of the bearing receiving housing, wherein the support arrangement is configured to provide a flexible support of the bearing device on the bearing receiving housing and on the non-rotatable housing as a whole, wherein 
DE 19813436 discloses wherein the bearing device 14 and/or 15 and support arrangement 12, 16 and/or 17 are arranged at a lower end of the drive spindle 8, wherein the drive spindle is vertically supported exclusively by the bearing device and support arrangement (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of Karlsson with the location of the bearing device and support arrangement for the purpose of connecting the centrifuge shaft and motor shaft and allow a limited axial misalignment between them (Abstract).
Regarding claim 36, Karlsson discloses wherein the rotating system is vertically supported on the bearing receiving housing (Fi. 1).
Regarding claim 40, Karlsson discloses wherein the drum is mounted on an upper end of the drive spindle and connected thereto in a non-rotational manner (Fig. 1).
Regarding claim 43, Karlsson discloses wherein the bearing device for mounting the drive spindle is arranged within the bearing receiving housing and the bearing device has a single bearing or two or more bearings 21, 22, and/or 23.
Regarding claim 48, Karlsson discloses wherein the drive spindle 3 projects vertically downwards from the non-rotatable housing 2 and/or with the bearing receiving 
Regarding claim 51, Karlsson discloses wherein the drive spindle is driven by a direct drive 15.

Claims 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Kohlstette et al. (8,092,362).
Regarding claims 38 and 39, modified Cook does not disclose wherein the non-rotatable housing is supported on a machine stand and is wholly or largely vibrationally uncoupled therefrom using at least one support element; wherein one or more round bearings are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand. 
Kohlstette et al. discloses wherein the non-rotatable housing 11 and/or 7 is supported on a machine stand 15 and/or 16 and is wholly or largely vibrationally uncoupled therefrom using at least one support element 18; wherein one or more round bearings 18 are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook with the support element of Kohlstette et 
Regarding claim 41, modified Cook does not disclose wherein a seal is arranged between the outer circumference of the drive spindle and the inner circumference of a bushing in the non-rotatable housing. 
Kohlstette et al. discloses wherein a seal 12 is arranged between the outer circumference of the drive spindle 3 and the inner circumference of a bushing in the non-rotatable housing 23. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook with the seal of Kohlstette et al. for the purpose of establishing sanitary regions (col. 2 lines 49-65).

Claims 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Kohlstette et al. (8,092,362).
Regarding claims 38 and 39, modified Mackel et al. does not disclose wherein the non-rotatable housing is supported on a machine stand and is wholly or largely vibrationally uncoupled therefrom using at least one support element; wherein one or more round bearings are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand. 
Kohlstette et al. discloses wherein the non-rotatable housing 11 and/or 7 is supported on a machine stand 15 and/or 16 and is wholly or largely vibrationally uncoupled therefrom using at least one support element 18; wherein one or more round bearings 18 are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Mackel et al. with the support element of Kohlstette et al. for the purpose of allowing relative movement between the separating wall and the machine frame (col. 3 lines 39-46).
Regarding claim 41, modified Mackel et al. does not disclose wherein a seal is arranged between the outer circumference of the drive spindle and the inner circumference of a bushing in the non-rotatable housing. 
Kohlstette et al. discloses wherein a seal 12 is arranged between the outer circumference of the drive spindle 3 and the inner circumference of a bushing in the non-rotatable housing 23. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Mackel et al. with the seal of Kohlstette et al. for the purpose of establishing sanitary regions (col. 2 lines 49-65).

Claims 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Kohlstette et al. (8,092,362).
Regarding claims 38 and 39, modified Karlsson does not disclose wherein the non-rotatable housing is supported on a machine stand and is wholly or largely vibrationally uncoupled therefrom using at least one support element; wherein one or more round bearings are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand. 
Kohlstette et al. discloses wherein the non-rotatable housing 11 and/or 7 is supported on a machine stand 15 and/or 16 and is wholly or largely vibrationally uncoupled therefrom using at least one support element 18; wherein one or more round bearings 18 are provided as the support element or support elements, which are configured for distributed over the circumference between a flange of the non-rotatable housing and an edge of the machine stand (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Karlsson with the support element of Kohlstette et al. for the purpose of allowing relative movement between the separating wall and the machine frame (col. 3 lines 39-46).
Regarding claim 41, modified Karlsson does not disclose wherein a seal is arranged between the outer circumference of the drive spindle and the inner circumference of a bushing in the non-rotatable housing. 
Kohlstette et al. discloses wherein a seal 12 is arranged between the outer circumference of the drive spindle 3 and the inner circumference of a bushing in the .

Claims 44-46 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Tholl (U.S. Patent No. 2,087,848).
Regarding claim 44, modified Cook does not disclose wherein one or more spacer sleeves are arranged between the bearings.
Tholl discloses wherein one or more spacer sleeves (stepped formation of bearing cup 10) are arranged between the bearings 12 and/or 14. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook with the spacer sleeves of Tholl for the purpose of operatively supporting the spindle (page 1, left column, lines 50-54).
Regarding claims 45 and 46, modified Cook does not disclose wherein a bearing or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing via an elastomer ring; wherein the radial wall of the bearing receiving housing has a central bushing passing through the drive spindle downwardly.
Tholl discloses wherein a bearing 12 or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing 10 and/or 20 via an elastomer ring 21; wherein the radial wall of the bearing receiving housing 10 has a 
Regarding claim 53, modified Cook does not disclose wherein the belt pulley is configured in such a manner that it has at least one radial wall and an axial casing, wherein the axial casing extends vertically upwards from the radial wall, and wherein the extension of the axial casing is such that the axial casing lies sectionally at a vertical height of the bearing device or at least of the bearing receiving housing, from which it is radially spaced apart.
Tholl discloses wherein the belt pulley 7 is configured in such a manner that it has at least one radial wall and an axial casing, wherein the axial casing extends vertically upwards from the radial wall, and wherein the extension of the axial casing is such that the axial casing lies sectionally at a vertical height of the bearing device 12 and/or 14 or at least of the bearing receiving housing 10 and/or 20, from which it is radially spaced apart. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook with the belt pulley configuration of Tholl for the purpose of receiving a driving belt by means of which it may be operatively connected with a motor or any other convenient source of power (page 1, left column, lines 45-49).

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach), as applied to claim 35 above, in view of Tholl (U.S. Patent No. 2,087,848).
Regarding claim 44, modified Mackel et al. does not disclose wherein one or more spacer sleeves are arranged between the bearings.
Tholl discloses wherein one or more spacer sleeves (stepped formation of bearing cup 10) are arranged between the bearings 12 and/or 14. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Mackel et al. with the spacer sleeves of Tholl for the purpose of operatively supporting the spindle (page 1, left column, lines 50-54).
Regarding claims 45 and 46, modified Mackel et al. does not disclose wherein a bearing or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing via an elastomer ring; wherein the radial wall of the bearing receiving housing has a central bushing passing through the drive spindle downwardly.
Tholl discloses wherein a bearing 12 or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing 10 and/or 20 via an elastomer ring 21; wherein the radial wall of the bearing receiving housing 10 has a central bushing passing through the drive spindle 3 downwardly (Figure). It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Mackel et al. with the elastomer ring and central bushing of Tholl for the .

Claims 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Tholl (U.S. Patent No. 2,087,848).
Regarding claim 44, modified Karlsson does not disclose wherein one or more spacer sleeves are arranged between the bearings.
Tholl discloses wherein one or more spacer sleeves (stepped formation of bearing cup 10) are arranged between the bearings 12 and/or 14. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Karlsson with the spacer sleeves of Tholl for the purpose of operatively supporting the spindle (page 1, left column, lines 50-54).
Regarding claims 45 and 46, modified Karlsson does not disclose wherein a bearing or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing via an elastomer ring; wherein the radial wall of the bearing receiving housing has a central bushing passing through the drive spindle downwardly.
Tholl discloses wherein a bearing 12 or a lowest of the bearings is supported vertically downwardly on a radial wall of the bearing receiving housing 10 and/or 20 via an elastomer ring 21; wherein the radial wall of the bearing receiving housing 10 has a .

Claims 54, 56, 57, 61, 62, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach) or Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach) or Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Külker (U.S. Patent No. 4,027,820).
Regarding claim 54, modified Cook or Mackel et al. or Karlsson does not disclose wherein the drum has an outer support device and an inner drum arranged in the outer support device.
Külker discloses wherein the drum has an outer support device 1, 3 and/or 10 and an inner drum 5, 6 and/or 7 arranged in the outer support device. It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Cook or Mackel et al. or Karlsson with the outer support device of Külker for the purpose of solids/sludge discharge and providing a self-cleaning centrifugal drum for separating solids from a liquid and (col. 3 lines 35-45).
Regarding claim 56, modified Cook or Mackel et al. or Karlsson does not disclose wherein the outer support device is configured as an outer drum in which the inner drum is arranged. 
Külker discloses wherein the outer support device is configured as an outer drum 1, 3 and/or 10 in which the inner drum is arranged (Figure). It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Cook or Mackel et al. or Karlsson with the outer support device of Külker for the purpose of solids/sludge discharge and providing a self-cleaning centrifugal drum for separating solids from a liquid and (col. 3 lines 35-45).
Regarding claim 57, modified Cook or Mackel et al. or Karlsson does not disclose wherein the outer drum surrounds the inner drum axially only in sections. 
Külker discloses wherein the outer drum 1, 3, and/or 10 surrounds the inner drum 5, 6 and/or 7 axially only in sections (Figure). It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Cook or Mackel et al. or Karlsson with the outer support device of Külker for the purpose of solids/sludge discharge and providing a self-cleaning centrifugal drum for separating solids from a liquid and (col. 3 lines 35-45).
Regarding claim 61, modified Cook or Mackel et al. or Karlsson does not disclose wherein the outer drum has an outer drum lower section and an outer drum upper section. 
Külker discloses wherein the outer drum has an outer drum lower section 10 and an outer drum upper section 1 and/or 3. It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Cook or Mackel et al. 
Regarding claim 62, modified Cook or Mackel et al. or Karlsson does not disclose wherein the outer drum upper section is configured as a ring and is configured to be upwardly open axially, so that the inner drum upper section projects axially from it.
Külker discloses wherein the outer drum upper section 1 and/or 3 is configured as a ring and is configured to be upwardly open axially, so that the inner drum upper section 6 projects axially from it (Figure). It would have been obvious for one having ordinary skill in the art to have provided the separator of modified Cook or Mackel et al. or Karlsson with the outer support device of Külker for the purpose of solids/sludge discharge and providing a self-cleaning centrifugal drum for separating solids from a liquid and (col. 3 lines 35-45).
Regarding claim 64, modified Cook or Mackel et al. or Karlsson does not disclose wherein the outer drum is driven by the drive spindle.
Külker discloses wherein the outer drum is driven by the drive spindle (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the configuration of Külker for the purpose of collecting solids in the annular gap (col. 3 lines 15-33).
Regarding claim 66, modified Cook or Mackel et al. or Karlsson does not disclose wherein the following parts are configured in single or double conical form: an upper section of the outer and inner drums and a lower section of the outer and inner drums.
Külker discloses wherein the following parts are configured in single or double conical form: an upper section of the outer and inner drums 1, 3, and/or 6 and a lower section of the outer and inner drums 10, 5 and/or 7 (Figure). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the drum of Külker for the purpose of solids/sludge discharge and providing a self-cleaning centrifugal drum for separating solids from a liquid and (col. 3 lines 35-45).

Claims 55, 59, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach) or Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach) or Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), further in view of Külker (U.S. Patent No. 4,027,820), as applied to claim 54 above, and further in view of WO 2014000829 (Mackel et al.; U.S. Patent Application Pub. No. 2016/0184836 is considered equivalent).
Regarding claim 55, modified Cook or Mackel et al. or Karlsson does not disclose wherein a means for clarifying the product to be processed in the centrifugal field is arranged in the inner drum.
WO 2014000829 discloses a means for clarifying 20 (plate packet) the product to be processed in the centrifugal field is arranged in the inner drum 2 (Fig. 1). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et 
Regarding claim 59, modified Cook or Mackel et al. or Karlsson does not disclose wherein the inner drum is made completely or for the most part of plastic or a plastic composite material.
WO 2014000829 discloses wherein the inner drum is made completely or for the most part of plastic or a plastic composite material (Abstract). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the material taught by WO 2014000829 for the purpose of removing the need for cleaning the drum (para. [0007]).
Regarding claim 65, modified Cook or Mackel et al. or Karlsson does not disclose wherein an intake system and an outlet system of the drum are configured exclusively on the inner drum.
WO 2014000829 discloses wherein an intake system and an outlet system of the drum are configured exclusively on the inner drum 2 (paras. [0011], [0034], [0040]-[0045]). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the intake system and outlet system of WO 2014000829 for the purpose of having a hermetically sealed design (para. [0045]).

Claims 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach) or Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach) or Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), further in view of Külker (U.S. Patent No. 4,027,820), as applied to claim 54 above, and further in view of Steinacker (U.S. Patent No. 3,012,710).
Regarding claims 58 and 60, modified Cook or Mackel et al. or Karlsson does not disclose wherein the inner drum and the outer drum are made of different materials; wherein the outer drum is made of metal.
Steinacker discloses wherein the inner drum and the outer drum are made of different materials; wherein the outer drum consists of steel (col. 1 lines 11-34). It would have been obvious for one having skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the materials of Steinacker for the purpose of providing appropriate structural strength to the rotatable drum.  

Claims 54, 56, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach) or Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach) or Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of Steinacker (U.S. Patent No. 3,012,710).
Regarding claims 54, 56, and 63, modified Cook or Mackel et al. or Karlsson does not disclose wherein the drum has an outer support device and an inner drum arranged in the outer support device; wherein the outer support device is configured as an outer drum in which the inner drum is arranged; wherein the inner drum and the outer drum are connected to one another non-rotatably in a form-fitting and/or force-fitting manner.  
Steinacker discloses wherein the drum has an outer support device 1 and/or 2 and an inner drum 4 and/or 18 arranged in the outer support device; wherein the outer support device is configured as an outer drum in which the inner drum is arranged (Figure); wherein the inner drum and the outer drum are connected to one another non-rotatably in a form-fitting and/or force-fitting manner (col. 2 lines 67). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the outer support device and inner drum of Steinacker for the purpose of rendering the apparatus suitable for use in treating corrosive materials (col. 1 lines 11-14). 

Claims 67 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (U.S. Patent No. 2,698,131) in view of DE 19813436 (Umbach) or Mackel et al. (U.S. Patent Application Pub. No. 2015/0283561) in view of DE 19813436 (Umbach) or Karlsson (U.S. Patent Application Pub. No. 2011/0124481) in view of DE 19813436 (Umbach), as applied to claim 35 above, and further in view of WO 2014000829 (Mackel et al.; U.S. Patent Application Pub. No. 2016/0184836 is considered equivalent).
Regarding claim 67, modified Cook or Mackel et al. or Karlsson does not disclose wherein a non-rotatable abutment is provided outside the drum, wherein between the abutment and the drum above the largest radial diameter of the drum is arranged at least one bearing device for mounting the drum, which bearing device has at least one bearing. 
WO 2014000829 disclose wherein a non-rotatable abutment 30, 31, and/or 34 is provided outside the drum, wherein between the abutment and the drum above the largest radial diameter of the drum is arranged at least one bearing device 36, 37, and/or 38 for mounting the drum, which bearing device has at least one bearing. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the abutment and bearing device of WO 2014000829 for the purpose of having a hermetically sealed design (para. [0045]).
Regarding claim 68, modified Cook or Mackel et al. or Karlsson does not disclose wherein the abutment is a covering ring body or the non-rotatable housing. 
WO 2014000829 discloses wherein the abutment is a covering ring body 30, 31, and/or 34 or the non-rotatable housing. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the separator of modified Cook or Mackel et al. or Karlsson with the abutment of WO 2014000829 for the purpose of having a hermetically sealed design (para. [0045]).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774